Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a door handle unit comprising a handle housing and trim connectable together by first and second interlocking connections, as recited in claim 1, wherein the first interlocking connection secures the trim in a horizontal direction (Q; as shown in Fig.1) and the second interlocking connection secures the trim in a longitudinal direction (L; as shown in Fig.1), as shown in Figures 4-13. The closest prior art DE102006012063 discloses in paragraph [0024] a first and second direction for the first and second interlocking connections as discussed in the previous rejection, however, the directions are not horizontal (Q) and longitudinal (L) as disclosed in the instant specification and Figure 1. Accordingly, claims 1-21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675